IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20962
                         Summary Calendar



ERIC WALLACE KOEHL,

                                         Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-3704
                       --------------------
                           June 6, 2002

Before DeMoss, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eric Wallace Koehl, Texas prisoner # 661873, appeals

following the dismissal of his application for a writ of habeas

corpus under 28 U.S.C. § 2254 for failure to exhaust state

remedies and the grant of a certificate of appealability by the

district court.   The respondent concedes that, by virtue of a

decision by the Texas Court of Criminal Appeals, Koehl exhausted

the claims presented in his state application for a writ of

habeas corpus during the pendency of proceedings in the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20962
                                 -2-

court.    Koehl was therefore entitled to consideration of his 28

U.S.C. § 2254 application insofar as it presented exhausted

claims.    See Bufalino v. Reno, 613 F.2d 568, 571 (5th Cir. 1980).

Accordingly, we VACATE the judgment of the district court and

REMAND for further proceedings.

     Koehl has filed a motion seeking federal protection based on

an alleged deprivation of food, and in his reply brief Koehl

requested federal protection following an alleged beating by a

prison officer.   A prisoner may not seek redress for allegedly

unconstitutional “conditions of confinement” in a habeas corpus

proceeding.    See Cook v. Texas Dep’t. of Criminal Justice

Transitional Planning Dept., 37 F.3d 166, 168 (5th Cir. 1994).

The motion is DENIED.   To the extent that Koehl seeks appointment

of counsel, a change of venue, and unconditional release by way

of his reply brief, his requests are hereby DENIED.

     VACATED AND REMANDED; MOTION DENIED.